DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Fiedler et al. (US 11,093,855) in view of Acampado (US 2019/0266280) teach receive user interaction information corresponding to interactions between a user and one or more enterprise computing devices; establish a virtual assistant session with a mobile device; identify, based on the user interaction information corresponding to the interactions between the user and the one or more enterprise computing devices, one or more predicted intents for the user; generate hotkey information based on the one or more predicted intents for the user; receive hotkey input information from the mobile device; generate, based on the hotkey input information, a hotkey response message; and send, to the mobile device, the hotkey response message and one or more commands directing the mobile device to convert the hotkey response message to an audio output and to output the audio output, wherein sending the one or more commands directing the mobile device to convert the hotkey response message to the audio output and to output the audio output causes the mobile device to convert the hotkey response message to the audio output and to output the audio output. (Fiedler [Fig. 1] a virtual agent environment 100 that passes control of the conversation to a human operator. In this virtual agent environment 100, a customer (not shown) can use a “virtual agent” system 104 to assist him in conducting business with an organization. The virtual agent simulates the behavior of a human agent by communicating using natural language. The virtual agent system 104 can receive natural language inputs from a user (e.g., text or speech), interpret the input using natural language processing techniques, then output a natural language response to the user. The virtual agent system is deployed in a variety of settings. In this example, a customer accesses the organization's website 102. The customer can input a question into a graphical “chat” interface 108. The virtual agent system 104 automatically interprets the user's inputs, determines an appropriate answer to the question, and presents that answer to the user via the chat interface.) (Acampado [0030] In some examples, the virtual agent builder 102 may include a dialog corpus 103. The dialog corpus 103 may include a model used to provide intelligent dialog by a machine. The dialog corpus 103 may include intelligent dialog for a particular area of knowledge, such as user support for a product or service. The dialog corpus 103 may include intents and corresponding responses that are used provide automated responses to inputs provided by one or more users. The information in the dialog corpus 103 may follow a format or protocol that is agnostic to a particular provider of natural language services. The format or protocol of the dialog corpus 103 may follow rules understood by the virtual agent builder 102 to build the virtual agent 104 so that the virtual agent 104 communicates with one or more cognitive service engines 108 to provide intelligent dialog based on the dialog corpus 103. For example, the virtual agent builder 102 may convert the dialog corpus 103 into instructions, models, or other information used to communicate with the one or more cognitive service engines 108.)
The difference between the prior art and the claimed invention is that Fiedler nor Acampado teach send the hotkey information and one or more commands directing the mobile device to output the hotkey information to the mobile device, wherein sending the hotkey information and the one or more commands directing the mobile device to output the hotkey information to the mobile device causes the mobile device to output the hotkey information.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Fiedler and Acampado to include send the hotkey information and one or more commands directing the mobile device to output the hotkey information to the mobile device, wherein sending the hotkey information and the one or more commands directing the mobile device to output the hotkey information to the mobile device causes the mobile device to output the hotkey information. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 7022062 teaches an interaction 200 in which a person can be a system that includes a virtual personal assistant. In this embodiment, a person interacts with a system for refilling a prescription drug, for example, an automated telephone system in a pharmacy, in a conventional user-instructed manner. "User-instructed" means, for example, having the user specify the subject of a conversation (compared to a system that presents a fixed set of automatic prompts that the user responds to), and instructing the user to flow the conversation. It means that you can make it. In this embodiment, the person is not struggling to interact with the virtual personal assistant and / or is not confused, confused, or confused by the system or by anything else. do not have. Therefore, the person can carry out his task without any problems.
Mallette et al. (US 2021/0150385) teaches [0028] Cognitive conversation systems may include AI-based software, such as, for example, chatbots, virtual assistants, and conversational agents. According to embodiments of the present disclosure, chatbots, virtual assistants, and conversational agents may include programs which recognize and understand the intent of a conversation input (e.g., utterance from a user) and may automatically generate an accurate conversation output (e.g., response) based at least on the recognized and understood intent. In some embodiments, conversation programs may additionally extract one or more entities (e.g., key words or phrases) from the conversation input in order to enhance the understanding of what the intent pertains to. For example, if the intent in a conversation input is to buy a product, the entity may be the name of the product referenced in the conversation input.
Kee et al. (US 2019/0149959) teaches [0048] A talk group user (e.g., user 115) may, for example, provide an audio inquiry (i.e., a voice command) that is received by the microphone 250 of the communication device 110. In accordance with some embodiments, the electronic digital assistant (for example, implemented at the communication device 110 of the user 115 or at the talk group server 140 or at one or more other electronic computing devices in the system 100) receives signals representative of the audio inquiry (directly from the microphone 250 or through monitoring audio communications on a talk group channel associated with the talk group of the user 115) and analyzes the signals to identify the intent and/or content of the audio inquiry. For example, the electronic digital assistant processes the audio inquiry via a natural language processing (NLP) engine to identify the intent and/or content of the audio inquiry. In accordance with some embodiments, the electronic digital assistant identifies that the intent and/or content of the audio inquiry indicates a need to create a virtual talk group member to perform an assignment. In this case, the electronic digital assistant processes the audio inquiry to extract information related to: the talk group member for which the virtual talk group member is to be created or configured, the assignment to be completed by the virtual talk group member, and the talk group (i.e., first talk group) to which the virtual talk group member is to join to perform the assignment. As used herein, the term ‘assignment’ indicates one or more tasks assigned to be performed by a virtual talk group member on behalf of a given talk group member, and the tasks may include, but not limited to, one or more of: monitoring and/or recording conversations between members of a given talk group, automatically responding to questions posed by a member of the given talk group, requesting specific information and/or posing questions to members in the given talk group; and providing recorded portions of the monitored conversations (e.g., summarized conversations) to a requesting talk group member or to the given talk group member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656